PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $20,000.00 due under the terms of an agreement entered into by the Charleston Area Medical Center (“CAMC”) and the West Virginia Department of Mental Health, whereby The CAMC Children’s Diagnostic Center, also known as the Early Childhood Diagnostic Center (the “ECDC Project”), was established.
By letter from the respondent, claimant was advised that the State of West Virginia would reimburse CAMC in an amount not to exceed $20,000.00 for operating losses incurred in connection with the operation of this project. In reliance upon the assurances of the aforesaid letter, CAMC continued to operate the ECDC Project, and sustained a net operating loss in the amount of $29,043.58. CAMC submitted an Invoice for Deficit for payment to the Department of Mental Health, but received no funds from the Department.
In its Answer, the respondent admits the allegations of fact set forth by the claimant, and further states that there were not sufficient funds remaining in the appropriation at the close of the fiscal year in question from which the claim could have been paid.
While it appears that the claimant’s loss, to the extent of $20,000.00, in equity and good conscience should be paid, the *273Court is precluded from making an award in that sum by the doctrine of Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.